By the Court.—Freedman, J.
This action was brought on a certificate of membership. The evidence is uncontradicted that, when the plaintiff took certain steps to have Charles Marshall, whose life had been insured, reinstated, the said Marshall was lying sick in the hospital with the disease from which he subsequently died. That fact was concealed .from the defendant. Such concealment avoided whatever was done towards a reinstatement. Upon the whole case there was not sufficient evidenc upon which the jury could have found that the defendant waived the forfeiture' clause.
The complaint was properly dismissed, and the judgment and order should be affirmed, with costs.
Sedgwick, Ch. J., and O’Gorman, J., concurred.